xDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/8/2019.  These drawings are accepted for examination.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preiss et al (US 7,855,723).


Preiss et al further discloses the signal receiver including at least one coil element and voltage measurement of the induced current within the coil (Fig 1-2), as well as multi-sensor arrangements (Fig 1a-2 and corresponding disclosure), the reference image configured to represent the size, position, or orientation, of the receiver relative to the generator based on relative position (scale, Fig 1b-2, Col 6 Line 12-35, Col 9 Line 28-Col 10 Line 20). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preiss et al (above, ‘723) in view of Neff (US 2014/0193056). 
Regarding claims 1 and 10, Preiss et al discloses what is listed above, and further discloses and teaches the display being adjustable to display relative position (not the display itself, but of the sensed display area from the sensor element(s), and the teaching of the placement of a signal generator or receiver in the area of interest (either on or within an subject, Fig 1-2, )). Preiss et al fails to disclose or teach the display screen being configured to be placed in a target area “over” a target area of the subject, wherein the display is movable and the displayed image adjusts when the display is accordingly adjusted/moved, nor the adjustment of said display to accordingly adjust the displayed area/region of the patient when “over” the target area and moved between points.

Attention is hereby directed to the reference to Neff, which expressly discloses and teaches the display screen being configured to be integrated into a mobile PC device, tablet, or cellular phone, and configured such that the placement of the device can be “above” a target region of a patient (Abs, Fig 1-7, 0030-0035). The transmitter and receiver device of the mobile processing/tablet device is specifically configured to adjust the displayed mapped image when the device is accordingly adjusted (0026-0030). 
Furthermore, the display screen and image device can include imaging devices which utilize invasive medical devices, and are configured to be displayed on the display of the mobile device. The display specifically adjusts when the tablet is moved from a first to second position, in a corresponding manner 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793